DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (JP 2004301811; hereinafter “Matsuo”; English Machine translation provided by the Examiner) in view of Skollkis et al. (CN 103375375; hereinafter “Skollkis”; English machine translation provided by the Examiner) in further view of Oba et al. (US 2017/0307560; hereinafter “Oba”).
Regarding independent claim 1, Matsuo discloses
 
a gas sensor (Figures 1-7; [0024]) comprising: 
a sensor element (4; Figures 1-2; [0025-0026]); 
5a plurality of contact members (10; Figures 1-3 and 7; [0025-0026]) configured to hold a rear end portion (lead frames 10 hold the detection element 4 at the rear end locations of terminals 30-32, 34 and 36; [0026]) of the sensor element (4; [0025-0026]) and be electrically connected to the sensor element ([0026]); 
a plurality of lead wires (46/47; Figures 1, 3 and 7; [0034]) that are fixed at a position rearward of the sensor element (the lead wires 46/47 are fixed at a position rearward of detection element 4; Seen in Figures 1, 3 and 7; [0034]) and to which the contact 10members are electrically connected (lead wires 46/47 are electrically connected to the contact members 10 and the terminal portions 30-32, 34 and 26 of the detection element 4 via the respective connection terminal 24; [0034]); and 
at least one elastic member (24; Figures 1, 3-4 and 7) configured to fix to the contact members (the terminal members 24 are fixed/connected to the lead frames 10 and also fixed to the lead wires 46/47; [0025,0034 and 0052-0053]; Figures 1, 3 and 7) and to fix the lead wires (46/47; [0052-0053]) with the contact members (the lead wires 46/47 are connected to the lead frames 10 via the connection terminal member 24; See Figures 1, 3 and 7; [0052-0053]) and the lead wires (46/47) being spaced apart from each other (Figure 1 demonstrates the assembly of the gas sensor, demonstrating that the lead wires 46/47 are spaced apart; See Figure 1), and electrically connect ([0053]) the contact members (10; [0053]) and the lead wires (46/47; [0053]),
w
herein each of the contact members (10) and the corresponding elastic member (24; Figures 3 and 7) are joined together (Figures 3 and 7) by welding ([0098]), and 
 wherein the elastic member (24) includes: a portion (25; Figures 3 and 7) through which the contact member (10) is inserted (See Figure 3; [0053]) and that is electrically connected ([0034 and 0053]) to the contact member (10; Figures 3 and 7); and 25a crimping portion (26; Figure 3) configured to crimp ([0034, 0053 and 0064]) the lead wire (46/47; Figure 3) and be electrically connected ([0034 and 0053]) to the lead wire (46/47; Figure 3).
  Matsuo teaches portion and the contact member but does not expressly teach wherein the portion is a hollow tubular portion and wherein the tubular portion is formed into a fixed tubular form that wraps the contact member and the contact member is joined to the tubular portion at a welded point by welding.
However, Skollkis teaches wherein the portion is a hollow tubular portion (20; Figure 1) and wherein the tubular portion (20; Figure 1) is formed into a fixed tubular form (See Figure 1) that wraps (Figure 2 demonstrates the hollow tubular portion 20 wrapping the contact member 14) the contact member (14; Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Skollkis’s hollow tubular portion wrapping Matsuo’s contact member in order to still provide the electrical connection between the 2 elements through a crimping action but without deforming the contact member (as demonstrated by Matsuo), thus not affecting the structural integrity of the contact member and increasing the overall reliability of the claimed invention.

	The combination of Matsuo and Skollkis teaches the hollow tubular portion and the contact member but does not expressly teach the contact member is joined to the portion at a welded point by welding.
However, Oba teaches the contact member (45B) is joined to the portion (43b) at a welded point (41a) by welding ([0101]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Oba’s welding point joining implemented to Matsuo and Skollkis’s contact member and tubular portion since the specific location of the welding point restrains in a physical separation between the 2 elements and an electrical connection between the elements is maintained in a good condition (See Oba [0101-0102]).

Regarding dependent claim 5, the combination of Matsuo, Skollkis and Oba teach wherein a joined portion (See Figure 3: Oba) of the joining by welding (41a; [0101]: Oba) is located on a rear end side (See Figure 3: Oba) of the tubular portion (43b; Figure 3: Oba and 20; Figure 1: Skollkis).

Regarding dependent claim 6, the combination of Matsuo, Skollkis and Oba discloses
 
wherein a joined portion (See Figure 3: Oba) of the joining (See Figure 3: Oba) by the welding (41a; [0101]: Oba) is a joined portion of joining (See Figure 3: Oba) made when the elastic member (43; Figure 3: Oba) is formed into the fixed tubular form (43b; [0091]; Figure 3: Oba and 20; Figure 1: Skollkis).  

Regarding dependent claim 7, the combination of Matsuo, Skollkis and Oba teach wherein the joined portion (See Figure 3: Oba) of the joining by welding (41a; [0101]: Oba) is located on a rear end side (See Figure 3: Oba) of the tubular portion (43b; Figure 3: Oba and 20; Figure 1: Skollkis).

15Regarding dependent claim 8, the combination of Matsuo, Skollkis and Oba discloses 


wherein the elastic member (24; Figures 3, 4 and 7: Matsuo) includes an intermediate portion (See annotated Figure 7: Matsuo) integrally formed (See Figures 3-4 and 7: Matsuo) between the tubular portion (25; See Figures 3-4 and 7: Matsuo and 20; Figure 1: Skollkis) and the crimping portion (26; See Figures 3-4 and 7).  


    PNG
    media_image1.png
    863
    899
    media_image1.png
    Greyscale



Regarding dependent claim 9, Matsuo discloses
 
wherein the 20crimping portion (26; Figure 3) crimps ([0034, 0053 and 0064]) the lead wire (46/47) with an end of the lead wire (47; Figures 3 and 7) not reaching the intermediate portion (Annotated Figure 7 demonstrates the end of the lead wire 46/47 not reaching the intermediate portion).  

Regarding dependent claim 10, the combination of Matsuo, Skollkis and Oba discloses
 
wherein the intermediate portion (See annotated Figure 7: Matsuo) extends (the intermediate portion extends from the portion 25 and the crimping section 26; See annotated Figure 7: Matsuo) from the tubular portion (25: Matsuo and 20; Figure 1: Skollkis) to the 25crimping portion (26: Matsuo) and is formed so as to have a wide width (Figure 4 demonstrates that the intermediate portion has a wide width: Matsuo).  

Regarding dependent claim 11, Matsuo discloses
 
wherein the crimping portion (26; Figures 3-4 and 7) crimps ([0034, 0053 and 0064]) the lead wire (46/47; Figures 3 and 7) with an end of the lead wire (47; Figures 3 and 7) not reaching the intermediate portion (Annotated Figure 7 demonstrates the end of the lead wire 46/47 not reaching the intermediate portion).  

Regarding dependent claim 12, the combination of Matsuo, Skollkis and Oba discloses
 
wherein the tubular portion (25; Figures 3 and 7: Matsuo and 20; Figure 1: Skollkis) wraps (the portion 25 wraps the lead wire 10; See Figure 3 and 7: Matsuo and tubular portion 20 wraps the wire 14: Skollkis) the contact member (10; Figures 3 and 7: Matsuo and 14; Figure 1: Skollkis) with one end of the contact member (10: Matsuo) protruding toward the lead wire (one end of the lead wire 10 protrudes towards the lead wire 46/47 when the lead wire 10 is inserted within the portion 25; this is demonstrated in Figures 3 and 7: Matsuo).  

Claim 13 is rejected under 35 U.S.C. 103
 
as being unpatentable over the combination of Matsuo, Skollkis and Oba in further view of ELEKTROBAU HEINZ MEISSNER GMBH & CO. (DE 102012008566; hereinafter “Elektrobau”; English machine translation provided by the Examiner).
R5Claim 13egarding dependent claim 13, the combination of Matsuo, Skollkis and Oba discloses
 
a direction (direction towards which portion 25 wraps the contact member 10; See Figure 3 and 7: Matsuo and direction towards which tubular portion 20 wraps the wire 14: Skollkis) in which the tubular portion (25: Matsuo and 20: Skollkis) wrapping (the portion 25 wraps the lead wire 10; See Figure 3 and 7: Matsuo and the tubular portion 20 wraps the wire 14: Skollkis) the contact member (10; Figures 3 and 7: Matsuo and 14: Skollkis) and a direction (direction towards which crimping portion 26 crimps the lead wire 46/47; See Figure 3 and 7: Matsuo) in which the crimping portion (26; Figures 3-4 and 7: Matsuo) crimps ([0034, 0053 and 0064]: Matsuo) the lead wire (46/47; Figures 3 and 7: Matsuo).
The combination of Matsuo, Skollkis and Oba teaches the directions of wrapping and crimping but does not expressly teach the directions being different from each other.
	However, Elektrobau discloses the directions ([0014]) being different from each other ([0014]; Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Elektrobau different directions implemented to Matsuo, Skollkis and Oba’s wrapping direction and crimping direction in order to compensate for any inherent torsion of the device that is placed between the wrapping and crimping portions (See Elektrobau [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856